Exhibit 10.1

JOINT VENTURE INTEREST PURCHASE AGREEMENT

This JOINT VENTURE INTEREST Purchase Agreement (this “Agreement”) is made and
entered into as of September 25, 2018 (the “Effective Date”), by and between
Gopher Protocol, Inc., a Nevada corporation (the “Buyer”), and Guardian Patch,
LLC, a Nevada limited liability company (the “Seller”).

WHEREAS, as of the Effective Date, the Seller is the record and beneficial owner
of a fifty percent (50%) joint venture interest (the “JV Interest”) of the
Guardian Patch Joint Venture (the “Company”); and

WHEREAS, on the terms and subject to the conditions set forth herein, the Seller
desires to sell to the Buyer, and the Buyer desires to purchase from the Seller,
the JV Interest.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto hereby agree as follows:

1.            Definitions.

(a)       “Affiliate” means, with respect to any Person: (i) any other Person
directly or indirectly controlling, controlled by, or under common control with
such specified Person; or (ii) any other Person owning or controlling ten
percent (10%) or more of the outstanding voting securities of such Person. For
purposes of the foregoing, the term “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
cause the direction of the management and policies of such Person, whether
through the ownership of voting or other securities, by contract or otherwise.

(b)       “Confidential and Proprietary Information” means all information and
any business concept including any idea in whatever form, tangible or
intangible, pertaining to the business of the Company, or to the Company’s
customers, clients, consultants, suppliers, vendors or business associates
(including, without limitation, any information or any business concepts
relating to any of the products, services or marketing plans of the Company),
which information the Company maintains as confidential or proprietary, and
which includes, among other things, the existence of this Agreement and its
terms, and the fact that the Buyer is purchasing the JV Interest from the
Seller.

(c)       “Lien” means any lien, security interest, mortgage, pledge, charge,
claim or encumbrance of any kind, nature or character.

(d)       “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

(e)       “Purchase Price” means 12,500,000 common shares of GOPH (about
$15,000,000)

-1- 

 



2.            Purchase and Sale of JV Interest; Closing.

(a)       Purchase and Sale of JV Interest. Subject to and in accordance with
the terms and conditions set forth in this Agreement, the Seller shall sell,
assign, transfer, and deliver to the Buyer, and the Buyer shall purchase,
acquire, and accept from the Seller all right, title, and interest of the Seller
in and to the JV Interest, free and clear of any Liens, in exchange for the
Buyer delivering to the Seller the Purchase Price (the “Purchase”).

(b)       Closing. The consummation of the transactions contemplated hereby
pursuant to the terms and conditions hereof (the “Closing”) shall occur on the
date hereof, at such time as shall be determined by the parties, or on such
other date and at such other time determined by the parties (the “Closing
Date”). Absent another determination of the parties, the Closing shall take
place at the offices of Baker & Hostetler LLP, 600 Anton Boulevard, Suite 900,
Costa Mesa, California 92626.

(c)       Delivery at Closing. Subject to the terms and conditions set forth in
this Agreement, at the Closing, the Buyer shall deliver to the Seller 12,500,000
common shares of GOPH.

3.            Representations and Warranties of the Seller. As an inducement to
the Buyer to enter into this Agreement and to consummate the transactions
contemplated herein, each of the following representations and warranties is
made by the Seller to the Buyer as of the date hereof:

(a)       Ownership. The Seller has good and marketable title to the JV
Interest, and is the sole owner of record and beneficial owner of the JV
Interest. The JV Interest is free and clear of any Liens. The Seller has the
full and unrestricted right, power, and authority to sell and transfer the JV
Interest to the Buyer. Upon delivery of the JV Interest to the Buyer and payment
by the Buyer to the Seller of the consideration therefor, the Buyer will acquire
good and marketable title to the JV Interest and all of the assets related
thereto that are held or controlled by the Seller or an Affiliate thereof, free
and clear of all Liens, except as are set forth on Schedule 3(a) attached
hereto.1 The Seller further represents and warrants that the Seller does not
own, or have any other ownership interest in the Company, beneficial or
otherwise, or possess any right entitling the Seller to receive any such
ownership interest in the Company other than the JV Interest that is being sold
to the Buyer at the Closing, on the terms and subject to the conditions
contemplated by this Agreement.

(b)       Authority. The Seller has the requisite power and authority to enter
into and perform this Agreement and to carry out its obligations under this
Agreement. This Agreement has been duly and validly executed and delivered by
the Seller and this Agreement constitutes a legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms,
except that enforceability may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of the rights of creditors generally and (ii) the availability of
equitable remedies (including, without limitation, specific performance and
injunctive relief).

(c)       No Conflict. Neither the execution, delivery and performance of this
Agreement nor the compliance with, or fulfillment of, the terms, conditions and
provisions hereof by the Seller shall conflict with, result in a breach of the
terms, conditions, or provisions of, or constitute a default, an event of
default or an event creating rights of acceleration, termination, or
cancellation or a loss of rights under, or result in the creation or imposition
of any Lien upon the JV Interest, under: (i) any note, instrument, agreement,
mortgage, lease, permit, right or obligation to which the Seller is a party or
the JV Interest is subject or by which the Seller is bound; (ii) any court order
to which the Seller is a party or the JV Interest is subject or by which the
Seller is bound; or (iii) any requirements of laws, rules or regulations
affecting the Seller, or the JV Interest or otherwise applicable to the
transactions contemplated by this Agreement.

-2- 

 



(d)       Informed Investment Decision. The Seller has such knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of the sale contemplated by this Agreement and
has made an independent decision to sell the JV Interest. Based on the knowledge
and experience of the Seller, it has reviewed the merits and risks of the
transactions contemplated by this Agreement, and, where necessary, has reviewed
all material information. The Seller is entering into this Agreement freely and
understands and expressly accepts and assumes the economic and market risk
associated with the transactions contemplated by this Agreement. The Seller
acknowledges that the value of the JV Interest in the future may be
substantially higher than the Purchase Price, but nevertheless desires to sell
the JV Interest for the Purchase Price. The Seller has been advised to, and
given the opportunity to, consult with counsel of the Seller’s own choosing with
respect to this Agreement, and has not relied upon counsel for the Buyer or the
Company in connection with this Agreement. The Seller has not relied on any
information (in any form, whether written or oral) furnished by the Buyer or the
Company, or their respective representatives, in making its decision to effect
the transactions contemplated by this Agreement.

(e)       Material Non-Public Information. The Seller acknowledges that the
Buyer and the Company and their respective Affiliates, officers, and directors,
may possess material non-public information not known to the Seller regarding or
relating to the Company, including, but not limited to, information concerning
the business, financial condition, results of operations, prospects or other
plans of the Company, and that the Seller has not received or requested any such
information, and the Seller agrees that neither the Buyer nor any of its
Affiliates, officers, or directors shall have any liability whatsoever to the
Seller with respect to the nondisclosure of any such material non-public
information, whether before or after the date of this Agreement.

(f)       Brokers’ and Finders’ Fees. There is no investment banker, broker, or
finder who has been retained by, or is authorized to act on behalf of, the
Seller who is entitled to any fee or commission or reimbursement of expenses
from the Seller in connection with the Purchase.

4.            Indemnification.

(a)       Survival Provisions. The representations, warranties, and covenants of
the Seller contained in this Agreement shall survive the Closing and the
consummation of the transactions contemplated hereby.

(b)       Indemnification of the Buyer and Certain Other Parties. The Seller
hereby covenants and agrees to indemnify and hold harmless the Company and the
Buyer and their respective officers, directors, members, managers, employees,
subsidiaries and Affiliates, representatives, and agents and the respective
successors and assigns of each of the foregoing from and against any and all
claims, actions, losses, demands, proceedings, obligations, costs, losses in
value, expenses, settlement payments, awards, damages, judgments, fines,
penalties, deficiencies, assessments, encumbrances, and other liabilities of any
kind or nature whatsoever, including, without limitation, reasonable attorneys’
fees, arising out of, relating to, or resulting from any inaccuracy in or breach
of any representation, warranty or covenant made by the Seller in this
Agreement.

-3- 

 



(c)       Indemnification Payments. Any indemnity payments required to be made
by the Seller under this Article 4 shall be made promptly by wire transfer of
immediately available funds.

5.            Additional Agreements.

(a)       Confidentiality. The Seller agrees that the Seller will not, either
directly or indirectly, divulge to any Person, or use any of the Confidential
and Proprietary Information, unless such disclosure or use is required by law or
regulation applicable to the Seller.

(b)       Non-disparagement. The Seller agrees to not make, participate in the
making of, or encourage any Person to make, any statements, written or oral,
that, or could be deemed to, disparage or defame the goodwill or reputation of
the Buyer or the Company or their respective products, services, agents,
representatives, managers, officers, members, attorneys, employees, vendors,
subsidiaries, affiliates, successors, or assigns, or any Person acting by,
through, under, or in concert with any of them.

(c)       Release. Each of parties hereto hereby irrevocably and unconditionally
waives, releases, and discharges the other party, their respective predecessors,
successors, subsidiaries, Affiliates, and each of their respective directors,
managers, officers, employees, attorneys, agents and representatives
(collectively, the “Released Parties”) from, and with respect to, any and all
debts, demands, actions, causes of action, suits, covenants, contracts, claims,
liabilities of any kind or nature whatsoever, both in law and in equity, in each
case whether absolute or contingent, liquidated or unliquidated, known or
unknown (severally and collectively, “Claims”), that such party or other Person
now has, ever had or may in the future have against the Released Parties by
reason of any matter, cause or thing that has happened, developed or occurred,
except for any surviving obligations under this Agreement and Claims related to
the rights and obligations preserved by, created by, or otherwise arising out of
this Agreement. Without limiting the generality of the foregoing, the Seller
waives all rights under California Civil Code Section 1542, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The foregoing release is a bargained for and essential element of the
consideration for the parties hereto to enter into this Agreement.

6.            General Provisions.

(a)       Notices. All notices and other communications under or in connection
with this Agreement shall be in writing and shall be deemed given: (i) if
delivered personally, upon delivery; (ii) if delivered by registered or
certified mail (return receipt requested), upon the earlier of actual delivery
or three days after being mailed; or (iii) if sent for overnight delivery by
FedEx or other nationally recognized overnight delivery service, upon the day
after the date sent by FedEx or other nationally recognized overnight delivery
service, in each case to the parties at the following addresses: (A) if to the
Buyer, to the address of the Buyer set forth on the signature page hereto, or at
such other address as the Buyer may designate by one of the indicated means of
notice provided for herein to the other party hereto; and (B) if to the Seller,
to the address of the Seller set forth on the signature page hereto, or at such
other address as the Seller may designate by one of the indicated means of
notice provided for herein to the other party hereto.

-4- 

 



(b)       Severability. If any term or provision of this Agreement or the
application thereof to any circumstances shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable such term or provision in any
other jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.

(c)       Third-Party Rights. This Agreement shall not create benefits on behalf
of any other Person not a party to this Agreement, and this Agreement shall be
effective only as between the parties hereto, their successors and permitted
assigns.

(d)       Entire Agreement. This Agreement, including the other agreements and
documents referred to herein, contains the entire agreement and understanding of
the parties hereto with respect to its subject matter and supersedes all prior
and contemporaneous agreements and understandings, oral and written, among the
parties with respect to such subject matter.

(e)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.

(f)       Counterparts. This Agreement may be executed in one or more
counterparts, including electronically transmitted counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same Agreement.

(g)       Recitals and Schedules. The recitals and schedules to this Agreement
are incorporated herein and made a part hereof as if fully set forth at length
herein.

(h)       Interpretation; Construction. When a reference is made in this
Agreement to articles, sections, exhibits, or schedules, such reference shall be
to an article, section, exhibit, or schedule of or to this Agreement unless
otherwise indicated. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” As used in this Agreement, the masculine, feminine, or neuter
gender, and the singular or plural, shall be deemed to include the others
whenever and wherever the context so requires. Article, section, and subsection
headings used herein are inserted for reference purposes only and shall not in
any way affect the meaning or interpretation of this Agreement. The parties
hereto agree that they have been represented by counsel during the negotiation,
preparation, and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding, or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

(i)       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws.

-5- 

 



(j)       Attorneys’ Fees. In the event of any dispute related to or based upon
this Agreement which is resolved pursuant to Section 6(k), the prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs.

(k)       Arbitration. Each of the parties hereto irrevocably waives any right
to trial by jury and irrevocably agrees that any disputes arising out of or
relating to this Agreement or any other agreement or instrument executed in
connection herewith or in connection with the transactions contemplated hereby
shall be submitted to binding arbitration in accordance with the then effective
commercial dispute resolution procedures of JAMS, Inc. Any such arbitration
proceeding shall be conducted in Los Angeles County, California and the parties
hereby irrevocably consent to such location and waive any right to assert any
claim that such location is an inconvenient forum for resolving any such
disputes. The aforementioned choice of forum is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation or arbitration between the parties with respect to or arising out of
this Agreement in any jurisdiction other than that specified in this Section
6(k). The compensation of the arbitrator, and the administrative costs of the
arbitration, shall be borne by the parties in the manner set forth in the
arbitration award, as determined by the arbitrator.

(l)        Waiver. Any term or provision of this Agreement may be waived in
writing at any time by the party entitled to the benefits thereof. Any waiver
effected pursuant to this Section 6(l) shall be binding upon all parties hereto.
No failure to exercise and no delay in exercising any right, power, or privilege
shall operate as a waiver thereof, and no single or partial exercise of any
right, power, or privilege preclude the exercise of any other right, power, or
privilege. No waiver of any breach of any covenant or agreement hereunder shall
be deemed a waiver of any preceding or subsequent breach of the same or any
other covenant or agreement.

(m)       Amendment. No supplement, modification, amendment, or waiver of this
Agreement shall be enforceable unless executed in writing by the party against
which enforcement is sought.

(n)       Cumulative Remedies. All rights and remedies of the parties hereto are
cumulative with and not exclusive of any other right or remedy a party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
any other rights or remedies.

(o)       Further Assurances. At the Buyer’s request, the Seller shall, without
further consideration, execute and deliver to the Buyer such instruments of
transfer, conveyance and assignment as shall be requested to transfer, convey
and assign the Interests to the Buyer and otherwise to effect the transactions
contemplated by this Agreement.

(p)       Expenses. Each of party shall be responsible for and shall bear all of
its own fees, costs, and expenses incurred in connection with the negotiation,
preparation and performance of and compliance with the terms of this Agreement.

[Remainder of page intentionally left blank.]

-6- 

 



 IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, all as of the Effective Date.

  GUARDIAN PATCH, LLC             By: /s/ Ben Clymer       Name: Ben Clymer    
  Title: Managing Member             Address:             12203 Magnolia Blvd  
            Riverside, CA 92503             GOPHER PROTOCOL, INC.            
By: /s/ Douglas Davis       Name: Douglas Davis       Title: Interim CEO        
    Address:             2500 Broadway F-125               Santa Monica, CA
90404  



 